UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
RALPH COMPAGNONE,                                              :
                                                               :
                         Plaintiff,                            :   18-CV-6227 (ALC) (OTW)
                                                               :
                      -against-                                :   ORDER
                                                               :
MJ LICENSING CO., et al.,
                                                               :
                         Defendants.                           :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court has reviewed the numerous letters submitted by the parties in the last 36

hours. (See ECF 52, 53, 54, and 55).

         Plaintiff is directed to make every effort in good faith to produce the emails in hard copy

by January 18, 2020. Parties are directed to proceed with Plaintiff’s deposition on January 21,

2020 without prejudice to a later application from Defendants to continue the deposition after

defense counsel has had adequate time to review the emails. At this time, the Court declines to

shift costs for production of the emails in hard copy.

         The Court notes that the individual rules of the undersigned require parties to meet and

confer in good faith in pursuit of resolving disputes before seeking assistance from the Court.

The Court expects that, going forward, counsel will conduct themselves with more civility than

they have shown in ECF 52-55. Failure of counsel to treat each other properly in the future may

result in sanctions.

         A status conference will be held on March 18, 2020 at 10:00 a.m. A joint status letter is

due by March 11, 2020 detailing what discovery has been completed to date, what else must to
be done, and what issues remain in dispute. The Court reminds the parties that they are to file

a single, joint letter.



        SO ORDERED.



                                                          s/ Ona T. Wang
Dated: January 15, 2020                                 Ona T. Wang
       New York, New York                               United States Magistrate Judge
